Judgments entered August 20, 1976, in Supreme Court, New York County, which in confirming the reports of a Special Referee (1) denied appellant’s application to invalidate respondent’s designating petition for nomination for State Senate and (2) granted the application of respondent to validate his designating petition, are affirmed, without costs and without disbursements. In affirming, however, we note our disagreement with Special Term insofar as it confirmed the report of the Referee dated August 18, 1976, which sustained the respondent’s objection to the validity of the service of the order to show cause commencing this proceeding. In our opinion this service was sufficient, and the proceeding was properly considered on the merits. We agree, on the merits, that respondent’s designating petition was properly sustained as containing a sufficient number of valid signatures. Concur&emdash;Stevens, P. J., Kupferman and Capozzoli, JJ.; Silverman and Nunez, JJ., dissent in part and would reverse on the merits and would invalidate respondent’s petition on the ground that the petition was so permeated with irregularities as to warrant the invalidation of the entire petition.